DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter that was not described in the original disclosure is the at least two electrodes “positioned in the housing” in combination with the other elements or steps in the claim(s). In addition, the subject matter of the adjusting means being configured to adjust the position of the electrodes relative to the housing, where the electrodes are positioned in the housing, was also not described in the original disclosure. 
The original disclosure showed in figures 3 and 5 the electrodes (e.g. 46A-D) being positioned on the outside of the housing.  Specifically, figure 5 shows a close up view with electrodes 46A-D on the outside of the housing as the round electrodes go over the top lines of the grooves 88, where the grooves are in the surface of the housing.  In no instance does the disclosure teach the electrodes positioned in the housing and it is unclear how the electrodes would function to contact skin if they were in the housing.  Similarly, having the adjusting means configured to adjust the position of the electrodes relative to the housing, where the electrodes are positioned in the housing, was not taught in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the electrodes “positioned in the housing” are vague as it is unclear how electrodes that are located in a housing are used to contact skin to take an ECG, and how the adjustment means adjusts the electrodes in the housing.
Similarly, claims 15 and 16 have these problems.
In claim 2, it is unclear if the 9 channel ECG is the multi-channel ECG of claim 1 or if this is an additional channel ECG.
In claim 3, the claim is vague for further limiting the data processing element.  The element has not been positively recited in claim 1 and therefore it should not be further limited.  It is suggested to either state the device “further comprises” the data processing element, or put the claimed limitations in functional terms.  
In claim 7, “is adjusted to the end user” is vague as it sounds more like a method step than a structural limitation.  It is unclear what structural limitation/element is being recited.
In claim 13, the claim is incomplete for not connecting the notification system to any other element in the claim(s).  In addition, it is unclear why the “-“ are being used and it is suggested to put the claim in the form of a sentence.
In claim 14, it is unclear what the “scans” relate to from claim 1.  
Similarly, claim 20 has this problem.
In claim 15, line 1, “Electrodes for use…, comprising” is vague as the claim lists all the elements of a device.  It is unclear how a housing, processor, etc. makes a device an “Electrode”.  In addition, it appears the claim is a substantial duplicate of claim 1 as claim 15 contains all the elements of claim 1.  It is suggested to cancel claim 15.
In claim 18, it is unclear what is meant by applying the electrodes “inside” the patient. Exactly where, and how, are the electrodes “inside” the patient?
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  It is noted that several of the 112b rejections were not corrected or argued.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4/29/22